EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Warren on 1/31/2022.

The application has been amended as follows: 
In the claims dated 5/24/2021: Allow claims 1-4, 8-10, and 12-15.
Cancel claims 5-7 and 11.
Amend as follows: 
In claim 1, lines 3-4: replace “the distributor unit” with ---the fluid distributor unit---
In claim 1, line 5: replace “the distributor unit” with ---the fluid distributor unit---
In claim 1, line 6: replace “i).” with ---i)---
In claim 1, line 6: replace “making drawing” with ---making a drawing---
In claim 1, line 8: replace “ii).” with ---ii)---
In claim 1, line 10: replace “iii).” with ---iii)---
In claim 1, line 14: replace “iv).” with ---iv)---
In claim 1, line 17: replace “v).” with ---v)---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments specifically concerning the optimization of surface roughness are persuasive.  Among a number of structural and method requirements, the claims require the surface of the internal channel system to have a first surface roughness of 30-50 microns and a second roughness average of less than 5 microns.  Roughness average is a known parameter in the art.  Taylor suggest roughness average has been frequently relied upon for characterizing surface finishes as a general guideline; however, Taylor does not supply motivation to optimize the roughness average in a fluidic channel.  The reference notes that roughness average fails to provide information on peaks and valleys as well as spatial structure, that that many other parameters have been developed that provide more useful information on surface characterization.  Based on these teachings and the reference as a whole, one in the art would not look to optimize the roughness average Ra of the curved channel system of the prior art.  Therefore, for at least this reason, the prior art fails to teach or provide motivation to obtain a method of preparing a sanitary fluid distributor unit having the particular combination of features recited in the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777